  Case 18-02824         Doc 38     Filed 02/11/19 Entered 02/11/19 07:48:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02824
         MONICA M JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 04/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02824       Doc 38        Filed 02/11/19 Entered 02/11/19 07:48:39                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,545.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,545.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,673.45
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $201.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,875.00

Attorney fees paid and disclosed by debtor:                  $130.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                  Unsecured      2,500.00            NA              NA            0.00       0.00
BOLINGBROOK DENTAL CARE          Unsecured            NA          25.00           25.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,976.89       2,076.89        2,076.89           0.00       0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         250.00           NA              NA            0.00       0.00
COLLECTION PROFESSIONALS INC     Unsecured          25.00           NA              NA            0.00       0.00
COLLECTION PROFESSIONALS INC     Unsecured          15.00           NA              NA            0.00       0.00
COMCAST                          Unsecured           1.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,200.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      2,698.20       3,665.48        3,665.48           0.00       0.00
CURRENCY EXCHANGE                Unsecured      2,150.00            NA              NA            0.00       0.00
CURRENCY EXCHANGE                Unsecured      2,750.00            NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured           1.00           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured    119,218.62            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,723.00            NA              NA            0.00       0.00
GUARANTY BANK                    Unsecured           1.00           NA              NA            0.00       0.00
HR IMAGING PARTNERS              Unsecured          15.00         15.00           15.00           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      1,662.28       2,275.28        2,275.28           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      1,662.28            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,048.58            NA              NA            0.00       0.00
JPMORGAN CHASE BANK              Unsecured         800.00           NA              NA            0.00       0.00
MRSI                             Unsecured           1.00           NA              NA            0.00       0.00
NCEP LLC                         Secured       10,625.00     11,625.00        11,625.00        268.10     236.90
NCEP LLC                         Unsecured      4,312.86       2,467.76        2,467.76           0.00       0.00
NICOR GAS                        Unsecured      1,255.23       1,899.90        1,899.90           0.00       0.00
NUMARK CREDIT UNION              Unsecured         704.31           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         420.07        420.07          420.07           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         619.70        619.70          619.70           0.00       0.00
PRESTIGE FINANCIAL SVC           Unsecured      8,951.14           0.01            0.01           0.00       0.00
PRESTIGE FINANCIAL SVC           Secured        9,050.00     22,968.90           165.00        165.00        0.00
PROGRESSIVE FINANCIAL SVC        Secured        2,000.00            NA         2,150.00           0.00       0.00
PROGRESSIVE FINANCIAL SVC        Unsecured         150.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02824        Doc 38     Filed 02/11/19 Entered 02/11/19 07:48:39                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid           Paid
ST IL TOLLWAY AUTHORITY        Unsecured     11,370.75     79,380.35     79,380.35            0.00         0.00
TCF BANK                       Unsecured         800.00           NA            NA            0.00         0.00
TINLEY PARK HIGH SCHOOL        Unsecured      1,400.00            NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,604.62       1,604.62      1,604.62           0.00         0.00
US CELLULAR                    Unsecured         268.92        268.92        268.92           0.00         0.00
US DEPT OF ED FEDLOAN          Unsecured     98,166.71    130,828.95    130,828.95            0.00         0.00
US DEPT OF ED/GLELSI           Unsecured     90,381.00            NA            NA            0.00         0.00
VILLAGE OF CRETE               Unsecured         500.00           NA            NA            0.00         0.00
VILLAGE OF HAZEL CREST         Unsecured         250.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                   $0.00
      Mortgage Arrearage                                   $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                         $11,625.00             $268.10                 $236.90
      All Other Secured                                $2,315.00             $165.00                   $0.00
TOTAL SECURED:                                        $13,940.00             $433.10                 $236.90

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $225,547.93                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                            $3,875.00
       Disbursements to Creditors                              $670.00

TOTAL DISBURSEMENTS :                                                                         $4,545.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02824         Doc 38      Filed 02/11/19 Entered 02/11/19 07:48:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
